Name: 92/19/EEC: Commission Decision of 10 December 1991 approving the criteria relating to Denmark as referred to in Article 2 (4) (c) of Council Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  production;  agricultural activity
 Date Published: 1992-01-15

 Avis juridique important|31992D001992/19/EEC: Commission Decision of 10 December 1991 approving the criteria relating to Denmark as referred to in Article 2 (4) (c) of Council Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production (Only the Danish text is authentic) Official Journal L 009 , 15/01/1992 P. 0021 - 0021COMMISSION DECISION of 10 December 1991 approving the criteria relating to Denmark as referred to in Article 2 (4) (c) of Council Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production (Only the Danish text is authentic) (92/19/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1637/91 of 13 June 1991 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production (1), and in particular Article 2 (4) (c) thereof, Whereas the abovementioned provisions provide, subject to the additional levy scheme being extended, for approval by the Commission of the objective criteria adopted by the Member State for awarding to priority producers any remainder of the reference quantities freed pursuant to that Article; Whereas the criteria notified by the Danish authorities on 1 October 1991 should be approved, HAS ADOPTED THIS DECISION: Article 1 Subject to the additional levy scheme being extended, the Danish national provisions governing the award of additional reference quantities to new established producers or to producers whose production capacity is partly unused at the time of the award and who practise farming as their main occupation are hereby approved. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 10 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 150, 15. 6. 1991, p. 30.